—In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Lisa, J.), entered November 24, 1999, which, upon a jury verdict finding the defendants 60% at fault in the happening of the accident and the plaintiff 40% at fault, is in favor of the plaintiff and against them in the principal sum of $80,197.80 (60% of $133,663).
Ordered that the judgment is affirmed, with costs.
The evidence was legally sufficient to support a verdict in favor of the plaintiff (see, Cohen v Hallmark Cards, 45 NY2d 493; Cox v Catsimatidis, 247 AD2d 506). The jury rendered a verdict that a substantial factor in causing the plaintiff’s injuries was the removal, by the defendant Arnold Hecht, of an eight-inch by eight-inch portion of carpet from the floor abutting the door saddle in front of the bedroom door of the plaintiff’s aunt. Contrary to the defendants’ contentions, that finding was based upon a fair interpretation of the evidence (see, Thoreson v Penthouse Intl., 80 NY2d 490; Cohen v Hallmark Cards, supra; Cox v Catsimatidis, supra; see also, Mirand v City of New York, 84 NY2d 44).
*286The appellants’ remaining contentions are either without merit or unpreserved for appellate review. Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.